Exhibit 10.4

 

 

 

WORLD OMNI LT

2009-A EXCHANGE NOTE SUPPLEMENT TO COLLATERAL AGENCY AGREEMENT

Among

WORLD OMNI LT,

As Borrower,

AUTO LEASE FINANCE LLC,

As Initial Beneficiary,

AL HOLDING CORP.,

As Closed-End Collateral Agent,

And

U.S. BANK NATIONAL ASSOCIATION,

As Closed-End Administrative Agent

Dated as of November 12, 2009

 

 

 



--------------------------------------------------------------------------------

CONTENTS

 

CLAUSE

    

SUBJECT MATTER

   PAGE ARTICLE XII DEFINITIONS; THIRD-PARTY BENEFICIARIES    2

Section 12.1

     Definitions    2

Section 12.2

     Third-Party Beneficiaries    2 ARTICLE XIII DESIGNATION OF THE REFERENCE
POOL AND EXCHANGE NOTE TERMS    2

Section 13.1

     Designation of the Reference Pool    2

Section 13.2

     Closed-End Exchange Note Terms    3 ARTICLE XIV REPRESENTATIONS AND
WARRANTIES    5

Section 14.1

     Existence and Power    5

Section 14.2

     Authorization and No Contravention    5

Section 14.3

     No Consent Required    5

Section 14.4

     Binding Effect    6

Section 14.5

     No Proceedings    6 ARTICLE XV MISCELLANEOUS PROVISIONS    6

Section 15.1

     Filings    6

Section 15.2

     Amendments    6

Section 15.3

     Governing Law    7

Section 15.4

     Notices    7

Section 15.5

     Severability of Provisions    7

Section 15.6

     Effect of Exchange Note Supplement on Collateral Agency Agreement    7

Section 15.7

     No Petition    7

Section 15.8

     Tax Matters    8

Section 15.9

     Entire Agreement    8

Section 15.10

     Submission to Jurisdiction; Waiver of Jury Trial    8

Section 15.11

     No Recourse    9 SCHEDULE 1 - Description of Closed-End Units Allocated to
Reference Pool   

 

i



--------------------------------------------------------------------------------

2009-A EXCHANGE NOTE SUPPLEMENT TO COLLATERAL AGENCY AGREEMENT

THIS 2009-A EXCHANGE NOTE SUPPLEMENT TO COLLATERAL AGENCY AGREEMENT (as amended,
modified or supplemented from time to time, the “Exchange Note Supplement”),
dated and effective as of November 12, 2009, is among World Omni LT, a Delaware
statutory trust (the “Borrower” or the “Titling Trust”), Auto Lease Finance LLC,
a Delaware limited liability company (“ALF” or the “Initial Beneficiary”), AL
Holding Corp., a Delaware corporation (the “Closed-End Collateral Agent”), and
U.S. Bank National Association, a national banking association (the “Closed-End
Administrative Agent”).

RECITALS

A. The Borrower, the Initial Beneficiary, the Closed-End Collateral Agent, Bank
of America, N.A., a national banking association (the “Deal Agent”), and the
Closed-End Administrative Agent have entered into that certain Third Amended and
Restated Collateral Agency Agreement, dated as of July 16, 2008 (as modified,
supplemented or amended from time to time, the “Collateral Agency Agreement”)
pursuant to which, among other things, the Initial Beneficiary of the Borrower
will have the right, subject to certain conditions and limitations set forth
therein, (i) to purchase from the Warehouse Facility Lenders ratable portions of
the Advances made by such Lenders under the respective Warehouse Facilities,
(ii) to make additional loans to the Borrower and (iii) following such purchase
or additional loans, to exchange the acquired Advances and any additional loans
for Closed-End Exchange Notes issued by the Titling Trust and backed primarily
by assets designated (subject to certain conditions) by the Initial Beneficiary
and allocated to a separate Reference Pool.

B. The parties hereto desire to supplement the terms of the Collateral Agency
Agreement (i) to set forth the principal terms of the 2009-A closed-end exchange
note (the “Closed-End Exchange Note”) issued hereunder and (ii) to designate a
portion of the Closed-End Units included in the Warehouse Facility Pool as the
2009-A Reference Pool with respect to such Closed-End Exchange Note.

C. Concurrently herewith, (i) ALF and World Omni Auto Leasing LLC, a Delaware
limited liability company (the “Depositor”), are entering into an Exchange Note
Sale Agreement, pursuant to which the Depositor will purchase the Closed-End
Exchange Note and (ii) the Depositor and World Omni Automobile Lease
Securitization Trust 2009-A (the “Issuing Entity”), are entering into an
Exchange Note Transfer Agreement, pursuant to which the Depositor will transfer
the Closed-End Exchange Note to the Issuing Entity.

D. Concurrently herewith, the Issuing Entity is entering into an asset-backed
financing transaction pursuant to, among other agreements, an Indenture dated as
of the date hereof (the “Indenture”) between the Issuing Entity and The Bank of
New York Mellon, as indenture trustee (the “Indenture Trustee”), pursuant to
which, among other things, the Issuing Entity will pledge certain of its assets
and grant a security interest in such assets, including the Closed-End Exchange
Note.

 

1



--------------------------------------------------------------------------------

E. Also concurrently herewith, the Titling Trust, the Servicer and the
Closed-End Collateral Agent are entering into that certain 2009-A Servicing
Supplement to Closed-End Servicing Agreement (as amended, modified or
supplemented from time to time, the “Servicing Supplement”) pursuant to which,
among other things, the terms of the Fourth Amended and Restated Closed-End
Servicing Agreement, dated as of July 16, 2008 (as modified, supplemented or
amended from time to time, the “Closed-End Servicing Agreement”) will be
supplemented insofar as they apply to the Closed-End Units included in the
2009-A Reference Pool, providing more specific servicing obligations.

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Collateral Agency Agreement, the parties hereto
agree to the following supplemental obligations with regard to the Closed-End
Exchange Note issued hereunder.

ARTICLE XII

DEFINITIONS; THIRD-PARTY BENEFICIARIES

Section 12.1 Definitions.

For all purposes of this Exchange Note Supplement, except as otherwise expressly
provided or unless the context otherwise requires, (a) unless otherwise defined
herein, all capitalized terms used herein shall have the meanings attributed to
them in the Collateral Agency Agreement or in Appendix A to the Collateral
Agency Agreement, (b) all capitalized terms used herein which are not defined
herein or in the Collateral Agency Agreement (including Appendix A thereto) and
which are defined in the Titling Trust Agreement shall have the meanings
attributed to them by the Titling Trust Agreement, (c) all references to words
such as “herein,” “hereof” and the like shall refer to this Exchange Note
Supplement as a whole and not to any particular article or section within this
Exchange Note Supplement, (d) the term “include” and all variations thereon
shall mean “include without limitation,” and (e) the term “or” shall include
“and/or”.

Section 12.2 Third-Party Beneficiaries.

The holder and pledgees of the Closed-End Exchange Note (including the Issuing
Entity and the Indenture Trustee), and their respective successors, permitted
assigns and pledgees, are third-party beneficiaries of the Collateral Agency
Agreement and this Exchange Note Supplement.

ARTICLE XIII

DESIGNATION OF THE REFERENCE POOL AND EXCHANGE NOTE TERMS

Section 13.1 Designation of the Reference Pool.

(a) Pursuant to Section 6.2(a) of the Collateral Agency Agreement and subject to
the conditions set forth in Section 13.1(b), the Initial Beneficiary hereby
designates a portion of the Closed-End Units included in the Warehouse Facility
Pool for allocation to a new Reference Pool, referred to as the “2009-A
Reference Pool,” within the Closed-End Collateral Specified Interest. Upon the
effectiveness of this Exchange Note Supplement, the Initial Beneficiary shall

 

2



--------------------------------------------------------------------------------

direct the Titling Trustee and the Closed-End Collateral Agent to allocate or
cause to be identified and allocated on their respective books and records the
“2009-A Reference Pool,” to be separately accounted for and held in trust
independently from any other Asset Pool. Such Reference Pool shall initially
include the Closed-End Units identified on Schedule 1 to this Exchange Note
Supplement, which Closed-End Units shall belong exclusively to the 2009-A
Reference Pool, and all other Titling Trust Assets to the extent related to such
Closed-End Units (other than cash which does not constitute Closed-End
Collections received on or after the Cutoff Date, as specified in
Section 13.2(a)(iii)); provided that any Closed-End Collections received prior
to the Cutoff Date for any such Closed-End Units identified on Schedule 1 shall
not be allocated to the 2009-A Reference Pool.

(b) Designation of the 2009-A Reference Pool shall be subject to the
satisfaction of each of the conditions precedent set forth in Section 6.4 of the
Collateral Agency Agreement, unless and to the extent waived by the Deal Agent,
with the consent of each Warehouse Facility Lender.

Section 13.2 Closed-End Exchange Note Terms.

(a) The terms of the Closed-End Exchange Note are as follows:

(i) the Closed-End Exchange Note shall be issued on November 12, 2009;

(ii) the initial Exchange Note Balance of the Closed-End Exchange Note is equal
to $1,155,610,194.00;

(iii) the Cutoff Date for the 2009-A Reference Pool is October 31, 2009;

(iv) the first Closed-End Exchange Note Payment Date for the Closed-End Exchange
Note is December 15, 2009, and thereafter, the 15th day of each calendar month
or, if such day is not a Business Day, the next Business Day;

(v) the Exchange Note Interest Rate for the Closed-End Exchange Note is
2.09% per annum;

(vi) the Interest Period with respect to the Closed-End Exchange Note shall be,
with respect to any Closed-End Exchange Note Payment Date, the period from and
including November 12, 2009 (in the case of the first Payment Date) or from and
including the most recent Closed-End Exchange Note Payment Date to but excluding
such Closed-End Exchange Note Payment Date;

(vii) the initial Securitization Value of the Closed-End Units included in the
2009-A Reference Pool is equal to $1,284,011,326.72, and thereafter, the
applicable Exchange Note Principal Payment Amount shall be calculated pursuant
to Section 13.2(b)(iii);

(viii) the Final Scheduled Payment Date for the Closed-End Exchange Note is
May 15, 2015; and

 

3



--------------------------------------------------------------------------------

(ix) the conditions precedent to the issuance of the Closed-End Exchange Note
are set forth in Section 6.4 of the Collateral Agency Agreement.

(b) On each Closed-End Exchange Note Payment Date, the Closed-End Administrative
Agent shall, with respect to the 2009-A Reference Pool, withdraw from the
related Exchange Note Collection Account an amount equal to the Closed-End
Collections for the 2009-A Reference Pool and apply such amount, together with
any Shared Amounts allocated to the 2009-A Reference Pool, in accordance with
the following priorities:

(i) first, to the Closed-End Servicer, the Reference Pool Servicing Fee for the
related Closed-End EN Collection Period (to the extent such Servicing Fee has
not been retained by the Closed-End Servicer pursuant to Section 13.5 of the
Servicing Supplement 2009-A to Closed-End Servicing Agreement);

(ii) second, to the Trust Collection Account, the applicable due and unpaid
Exchange Note Interest Amount on the Closed-End Exchange Note;

(iii) third, to the Trust Collection Account, (A) on any Closed-End Exchange
Note Payment Date other than the Exchange Note Redemption Date, the Exchange
Note Principal Payment Amount due and payable on such Closed-End Exchange Note
Payment Date pursuant to the Closed-End Exchange Note, as a payment of principal
of the Closed-End Exchange Note in an amount equal to the difference between the
Adjusted Securitization Value and the Exchange Note Balance of the Closed-End
Exchange Note, in each case as of the end of the prior Closed-End EN Collection
Period, or (B) on the Exchange Note Redemption Date, an amount equal to the
Exchange Note Redemption Price (to the extent such amount has not been paid
pursuant to clause (ii) above or the Collateral Agency Agreement); provided,
however, that if an Exchange Note Default has occurred and is continuing and the
Closed-End Exchange Note is accelerated pursuant to Section 8.7(c) of the
Collateral Agency Agreement, any remaining amount necessary to reduce the
Exchange Note Balance on the Closed-End Exchange Note to zero, including all
accrued and unpaid interest on the Closed-End Exchange Note;

(iv) fourth, to the Trust Collection Account, an amount equal to the difference
between the Available Funds and the amount required to be paid pursuant to
clauses (i) through (vii) in Section 8.4(a) of the Indenture on the related
Closed-End Exchange Note Payment Date (the “Trust Collection Account Shortfall
Amount”); and

(v) fifth, all remaining funds, to be applied at the direction of the Initial
Beneficiary.

(c) Pursuant to Section 8.8(a)(ii)(z) of the Collateral Agency Agreement, an
amount equal to the Net Liquidation Proceeds of the Closed-End Units included in
the 2009-A Reference Pool after an Exchange Note Default occurs and is
continuing with respect to the Closed-End Exchange Note will be applied in
accordance with the following priorities:

(i) first, to the Closed-End Collateral Agent, any amounts due with respect to
the Closed-End Exchange Note or the related 2009-A Reference Pool under
Section 5.2(b) of the Closed-End Servicing Agreement or Section 13.2(b) of this
Exchange Note Supplement;

 

4



--------------------------------------------------------------------------------

(ii) second, to the Closed-End Administrative Agent, any amounts due with
respect to the Closed-End Exchange Note or the related 2009-A Reference Pool
under Section 5.2(b) of the Closed-End Servicing Agreement or Section 13.2(b) of
this Exchange Note Supplement; and

(iii) third, to make the payments described in clauses (i) through (vi) in
Section 13.2(b) of this Exchange Note Supplement with respect to the 2009-A
Reference Pool.

(d) Pursuant to Section 6.8 of the Collateral Agency Agreement, the Closed-End
Exchange Note is subject to redemption and cancellation in whole, but not in
part, in connection with an Optional Redemption by the Closed-End Servicer
pursuant to the Closed-End Servicing Agreement or by the Titling Trust at the
request of the Exchange Noteholder by written notice (the “Notice of
Redemption”) to the Borrower, the Closed-End Servicer, the Closed-End Collateral
Agent and the Closed-End Administrative Agent. The Exchange Note Redemption Date
shall occur on the first Closed-End Exchange Note Payment Date following the
date of the Notice of Redemption. The Exchange Note Redemption Price shall be
equal to $128,401,132.67. The Closed-End Exchange Note shall, following the
Notice of Redemption, on the Exchange Note Redemption Date cease to be
Outstanding for purposes of this Exchange Note Supplement and shall thereafter
represent only the right to receive the applicable Exchange Note Redemption
Price and the Trust Collection Account Shortfall Amount, if any. Unless the
Titling Trust shall default in the payment of such Exchange Note Redemption
Price, no interest shall accrue on such Exchange Note Redemption Price for any
period after the date to which accrued interest is calculated for purposes of
calculating such Exchange Note Redemption Price.

(e) The Initial Beneficiary hereby releases and discharges the Deal Agent and
the Warehouse Facility Secured Parties of all claims, actions, suits, chooses in
action and controversies that it may have under Applicable Laws with respect to
the Securities Act or the Exchange Act in connection with the Titling Trust’s
issuance of the Closed-End Exchange Note.

ARTICLE XIV

REPRESENTATIONS AND WARRANTIES

Each party hereto represents and warrants, as to itself, to the other parties
hereto as follows:

Section 14.1 Existence and Power. It is duly organized and validly existing
under the laws of the jurisdiction of its organization or incorporation and has
all power and authority required to carry on its business as it is now
conducted.

Section 14.2 Authorization and No Contravention. Its execution, delivery and
performance of this Exchange Note Supplement (i) have been duly authorized by
all necessary action and (ii) do not violate or constitute a default under
(A) any applicable law, rule or regulation, (B) its organizational instruments
or (C) any agreement, contract, order or other instrument to which it is a party
or its property is subject and (iii) will not result in any Adverse Claim on any
Closed-End Unit or Closed-End Collections.

Section 14.3 No Consent Required. No approval, authorization or other action by,
or filing with, any Governmental Authority is required in connection with its
execution, delivery and performance of this Exchange Note Supplement, other than
UCC filings and other than approvals and authorizations that have previously
been obtained and filings which have previously been made.

 

5



--------------------------------------------------------------------------------

Section 14.4 Binding Effect. This Exchange Note Supplement constitutes its
legal, valid and binding obligation enforceable against it in accordance with
its terms, except as limited by bankruptcy, insolvency, or other similar laws of
general application relating to or affecting the enforcement of creditors’
rights generally and subject to general principles of equity.

Section 14.5 No Proceedings. There is no action, suit, proceeding or
investigation pending or, to its knowledge, threatened against it which, either
in any one instance or in the aggregate, would render invalid this Exchange Note
Supplement or the Closed-End Exchange Note issued hereunder.

ARTICLE XV

MISCELLANEOUS PROVISIONS

Section 15.1 Filings.

(a) The parties hereto will undertake all other and future actions and
activities as may be required by the Closed-End Servicer (pursuant to the
Servicing Supplement) or by the Closed-End Collateral Agent (pursuant to the
Collateral Agency Agreement and the Security Agreement) to perfect (or evidence)
and confirm the foregoing identification and allocation of the Closed-End Units
to the 2009-A Reference Pool.

Section 15.2 Amendments.

(a) So long as the Closed-End Exchange Note remains Outstanding, no amendment to
this Exchange Note Supplement shall reduce the Exchange Note Interest Rate or
the Exchange Note Principal Payment Amount of the Closed-End Exchange Note, or
delay the Final Scheduled Payment Date of the Closed-End Exchange Note, or
materially and adversely affect the interests of the Exchange Noteholder,
without the consent of the Exchange Noteholder.

(b) Notwithstanding anything herein to the contrary (but subject to Section 9.5
of the Collateral Agency Agreement), any term or provision of this Exchange Note
Supplement may be amended by the parties hereto without the consent of the
Exchange Noteholder or any other Person to add, modify or eliminate any
provisions as may be necessary or advisable in order to comply with or obtain
more favorable treatment under or with respect to any law or regulation or any
accounting rule or principle (whether now or in the future in effect).

(c) It shall not be necessary for the consent of any Person pursuant to this
Section 15.2 for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.

(d) No later than 10 Business Days after the execution of any amendment to this
Exchange Note Supplement, the Initial Beneficiary shall furnish a copy of such
amendment to the Exchange Noteholder, the Titling Trustee, the Issuing Entity
and the Indenture Trustee.

 

6



--------------------------------------------------------------------------------

Section 15.3 Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAW AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

Section 15.4 Notices.

Any and all notices and other communications provided for under this Exchange
Note Supplement shall, unless otherwise stated herein, be delivered in
accordance with, and shall be deemed delivered in accordance with, the Notice
Requirements, which are incorporated into this Exchange Note Supplement.

Section 15.5 Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Exchange Note Supplement shall be for any reason whatsoever held invalid, then
such covenants, agreements, provisions or terms shall be deemed severable from
the remaining covenants, agreements, provisions or terms of this Exchange Note
Supplement and shall in no way affect the validity or enforceability of the
other provisions of this Exchange Note Supplement or of the Closed-End Exchange
Note issued hereunder or the rights of the Exchange Noteholder. To the extent
permitted by law, the parties hereto waive any provision of law that renders any
provision of this Exchange Note Supplement invalid or unenforceable in any
respect.

Section 15.6 Effect of Exchange Note Supplement on Collateral Agency Agreement.

Except as otherwise specifically provided herein: (i) the parties shall continue
to be bound by all provisions of the Collateral Agency Agreement; and (ii) the
provisions set forth herein shall operate either as additions to or
modifications of the obligations of the parties under the Collateral Agency
Agreement, as the context may require. In the event of any conflict between the
provisions of this Exchange Note Supplement and the Collateral Agency Agreement
with respect to the Closed-End Exchange Note issued hereunder, the provisions of
this Exchange Note Supplement shall prevail.

Section 15.7 No Petition.

Each of the Closed-End Administrative Agent, the Closed-End Collateral Agent and
the holder and pledgee of the Closed-End Exchange Note, by virtue of its
acceptance of the Closed-End Exchange Note or pledge thereof, covenants and
agrees that for a period of one year and one day (or, if longer, any applicable
preference period) after payment in full of all obligations under the Closed-End
Exchange Note, it will not institute against any Bankruptcy Remote Party, or
join in any institution against such Bankruptcy Remote Party of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or State bankruptcy or similar law in connection
with any obligations relating to this Exchange Note Supplement.

 

7



--------------------------------------------------------------------------------

Section 15.8 Tax Matters.

Each of the parties hereto (and the holder or pledgee of the Closed-End Exchange
Note, by virtue of its acceptance of the Closed-End Exchange Note or pledge
thereof) agrees that for federal, state and local income, franchise and/or value
added tax purposes it shall not treat this Exchange Note Supplement as creating
or constituting a trust, partnership, association taxable as a corporation or
any other type of separate entity (and will report for such purposes in a
consistent manner therewith).

Section 15.9 Entire Agreement.

THIS EXCHANGE NOTE SUPPLEMENT AND THE OTHER DOCUMENTS EXECUTED AND DELIVERED IN
CONNECTION HEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

Section 15.10 Submission to Jurisdiction; Waiver of Jury Trial.

Each of the parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Exchange Note Supplement or any documents executed and
delivered in connection herewith, or for recognition and enforcement of any
judgment in respect thereof, to the nonexclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 15.4 of this Exchange Note
Supplement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, waives all right of trial by jury
in any action, proceeding or counterclaim based on, or arising out of, under or
in connection with this Exchange Note Supplement.

 

8



--------------------------------------------------------------------------------

Section 15.11 No Recourse.

It is expressly understood and agreed by the parties hereto that (a) this
Exchange Note Supplement is executed and delivered by VT Inc. and U.S. Bank, not
individually or personally but solely as Titling Trustee and Closed-End
Administrative Agent, respectively, in the exercise of the powers and authority
conferred and vested in it, (b) each of the representations, undertakings and
agreements herein made on the part of World Omni LT is made and intended not as
personal representations, undertakings and agreements by VT Inc. or U.S. Bank,
but is made and intended for the purpose of binding only World Omni LT,
(c) nothing herein contained shall be construed as creating any liability on VT
Inc. or U.S. Bank, individually or personally, to perform any covenant, either
expressed or implied, contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto and (d) under no circumstances shall VT Inc. or U.S.
Bank be personally liable for the payment of any indebtedness or expenses of
World Omni LT under this Exchange Note Supplement, the Collateral Agency
Agreement, or any other related documents.

[SIGNATURES ON NEXT PAGE]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Exchange Note Supplement
to be duly executed by their respective officers as of the day and year first
above written.

 

WORLD OMNI LT, as Borrower By:   VT INC., not in its individual capacity, but  
solely as Titling Trustee By:  

/s/ NANCIE J. ARVIN

Name:   Nancie J. Arvin Title:   Vice President

AUTO LEASE FINANCE LLC,

as Initial Beneficiary

By:  

/s/ BEN MILLER

Name:   Ben Miller Title:   Assistant Treasurer

AL HOLDING CORP.,

as Closed-End Collateral Agent

By:  

/s/ PHILIP A. MARTONE

Name:   Philip A. Martone Title:   Vice President

U.S. BANK NATIONAL ASSOCIATION,

as Closed-End Administrative Agent

By:  

/s/ NANCIE J. ARVIN

Name:   Nancie J. Arvin Title:   Vice President



--------------------------------------------------------------------------------

Schedule 1

2009-A Exchange Note Supplement

DESCRIPTION OF CLOSED-END UNITS ALLOCATED TO REFERENCE POOL

[delivered electronically to Titling Trustee and Closed-End Collateral Agent]

 

  S-1  

2009-A Exchange Note Supplement

to Collateral Agency Agreement